PER CURIAM.
Reginald Lamont Ussery appeals the district court’s order denying his motion for reconsideration of the denial of his motion to withdraw his guilty plea. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. See United States v. Ussery, No. 5:94-cr-00095-F-1 (E.D.N.C. June 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.